Citation Nr: 0715846	
Decision Date: 05/29/07    Archive Date: 06/11/07	

DOCKET NO.  03-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.   

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, initially evaluated as 50 percent disabling 
prior to March 17, 2005, and as 70 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2001, June 2003, December 2004, and 
January 2007 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

In a rating decision of August 1979, of which the veteran was 
notified the following month, the RO denied entitlement to 
service connection for bilateral hearing loss.  In a 
subsequent rating decision of December 2004, of which the 
veteran was notified that same month, the RO continued its 
denial of service connection for bilateral hearing loss.  The 
veteran voiced no disagreement with either of those 
decisions, which have now become final.  Since the time of 
the December 2004 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO continued its denial of benefits, and the current appeal 
ensued.  


FINDINGS OF FACT

1.  In rating decisions of August 1979 and December 2004, the 
RO denied entitlement to service connection for bilateral 
hearing loss.  

2.  Evidence received since the time of the RO's December 
2004 decision denying entitlement to service connection for 
bilateral hearing loss is neither duplicative nor cumulative, 
and of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

3.  The veteran's preexisting hearing loss as likely as not 
underwent a clinically-identifiable increase in severity 
during active military service.  

4.  Prior to March 17, 2005, the veteran's post-traumatic 
stress disorder was productive of no more than occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

5.  The veteran's post-traumatic stress disorder is currently 
productive of no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and/or the inability 
to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in August 1979 and December 2004 
denying the veteran's claim for service connection for 
bilateral hearing loss are final.  38 U.S.C.A. §§ 1110, 7105 
(West 2002).  

2.  Evidence received since the RO most recently denied 
entitlement to service connection for bilateral hearing loss 
in December 2004 is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

3.  The veteran's preexisting bilateral hearing loss was 
aggravated during his period of active military service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.306 (2006).  

4.  Prior to March 17, 2005, the criteria for an initial 
evaluation in excess of 50 percent for post-traumatic stress 
disorder were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 and Part 4, Diagnostic Code (Code) 9411 
(2006).  

5.  The criteria for a current evaluation in excess of 
70 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.130 and 
Part 4, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The Board wishes to make it clear that is has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions; service medical records; VA and 
private medical records; and VA and private examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that, while in service, the veteran was exposed to extensive 
noise at hazardous levels, resulting in a sensorineural 
hearing loss.  In the alternative, it is contended that the 
veteran's preexisting hearing loss underwent a permanent 
increase in severity during his period of active military 
service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002; 38 C.F.R. § 3.306 (2006).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision (absent disagreement by the 
veteran within one year), is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim of service connection for 
bilateral hearing loss was filed in January 2001, and, as 
such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a) (2000).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in consideration with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2006).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge, at 1356.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
13 Vet. App. 510, 513 (1992).

In the present case, at the time of the August 1979 rating 
decision, it was noted that the veteran's service medical 
records showed that, at the time of his service entrance 
examination, his hearing was within normal limits.  No 
complaints of or treatment for ear disease, trauma, or 
hearing loss were shown in service.  At the time of the 
veteran's service separation examination, his hearing was 
once again described as within normal limits, as demonstrated 
by a physical profile with the number "1" throughout.  A 
private audiometric examination conducted in April 1979 
showed the veteran currently had a moderate bilateral hearing 
loss.  Based on such evidence, the RO denied entitlement to 
service connection for bilateral hearing loss as not shown 
during service, or for a number of years thereafter.  

At the time of the December 1984 rating decision, the RO 
continued its denial of service connection for bilateral 
defective hearing.  At that time, the RO described the 
veteran's hearing at service entrance and at separation, 
concluding that the evidence did not show that the veteran 
had acquired a hearing loss either in service, or to a 
compensable degree within one year of service discharge.  
Both the August 1979 and December 1984 rating decisions were 
adequately supported by and consistent with the evidence then 
of record, and are now final.

Since the time of the December 1984 rating decision, the 
veteran has submitted additional evidence, consisting of VA 
and private outpatient treatment records, as well as a number 
of statements from the veteran's private audiologists.  In 
one of those statements, dated in July 1986, the veteran's 
private audiologist noted that the veteran had a "significant 
history" of excessive noise level exposure, and had worn 
hearing aids since approximately 1981.  In a subsequent 
statement dated in September 1997, that same audiologist 
reported that the veteran had a history of "excessive noise 
level exposure" which included the military, as well as prior 
job and recreational exposure.  Significantly, in 
correspondence of October 2002, that audiologist indicated 
that the veteran's history was consistent with a 
noise-induced hearing loss, and/or exacerbation of hearing 
loss secondary to a three-year enlistment in the military 
from September 1966 to September 1969.  Further noted was 
that the veteran had recently been diagnosed with diabetes, 
and that "sensorineural loss of auditory sensitivity" could 
be a secondary characteristic commonly encountered with that 
diagnosis.  Such evidence is not only "new" but "material."  
This is to say that, when taken in conjunction with other 
evidence of record, it provides, at a minimum, a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability."  Under the 
circumstances, the Board is of the opinion that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for bilateral hearing loss has been 
presented, and that the claim is, therefore, reopened.

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim, the Board must now turn to a de novo review of 
all pertinent evidence of record.  The Board notes that given 
the ultimate disposition reached below, no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In that regard, at the time of a private audiometric 
examination in May 1966 (prior to the veteran's entry upon 
active service), pure tone air conduction thresholds, in 
decibels, were as follows:  

Hertz
500
1,000
2,000
4,000
6,000
Right 
Ear
    5
        
5
     15
     15
     10
Left Ear
    5
        
5
      30
      20
      20

An audiometric examination performed at the time of the time 
of veteran's service entrance examination in August 1966 
revealed pure tone air conduction thresholds levels, in 
decibels, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
    0 
(15)
      0 
(10)
   25 
(35)
   20 
(30)
   20 
(25)
    5 
(15)
Left 
Ear
    0 
(15)
      0 
(10)
   20 
(30)
   25 
(35)
   15 
(20)
   15 
(25)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes.]  

At the time of a service separation examination in August 
1969, hearing for the whispered voice was 15/15 in each ear.  

A private audiometric examination conducted in September 
1969, only 11 days following the veteran's discharge from 
service, showed pure tone air conduction threshold levels, in 
decibels as follows:  

Hertz
500
1,000
2,000
4,000
6,000
Right 
Ear
   10
     25
     45
     50
     65
Left Ear
   10
     20
      45
      55
      70

A private audiometric examination conducted in April 1979 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

Hertz
250
500
1,000
2,000
3,000
4,000
8,000
Right 
Ear
  25
  35
     
45
     
55
     
45
     
55
     
70
Left 
Ear
  15
  25
      
40
      
50
      
45
      
55
      
30

The pertinent diagnosis was moderate nerve hearing loss.

As noted above, in correspondence of July 1986, a private 
audiologist indicated that the veteran had a "significant 
history of excess noise level exposure."  That same 
audiologist, in a statement of September 1997, indicated that 
the veteran's history of excessive noise exposure included 
not only the military, but prior job, and certain 
"recreational exposures."  In the opinion of that 
audiologist, there appeared to be three situations 
contributing to the veteran's hearing loss.  One had to do 
with a probable familial history of hearing loss, while the 
second involved excessive noise level exposure.  According to 
the audiologist, over the course of the past year, the 
veteran had been diagnosed with diabetes, which could also 
add to his hearing loss.  

As previously noted, in correspondence of October 2002, the 
veteran's private audiologist indicated that the veteran's 
history was clinically consistent with noise-induced hearing 
loss, and/or an exacerbation of hearing loss secondary to the 
veteran's three-year enlistment in the military from 
September 1966 to September 1969.  Such a statement, when 
taken in conjunction with the aforementioned audiometric 
findings, would appear to indicate that the veteran's hearing 
loss, while apparently present prior to his entry upon active 
service, did, in fact, undergo a clinically-identifiable 
increase in severity during the veteran's period of active 
military service.  

The Board acknowledges that, both prior to and after his 
period of active military service, the veteran was engaged in 
noise-hazardous employment, specifically, while working for 
the railroad.  Nonetheless, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the veteran's preexisting hearing loss was 
aggravated as a result of noise exposure during his active 
service.  Accordingly, service connection for bilateral 
hearing loss is in order.  

PTSD

Turning to the issue of an increased rating for service-
connected post-traumatic stress disorder, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. § Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  

In the case at hand, in a rating decision of June 2003, 
service connection and an initial 30 percent evaluation for 
the veteran's service-connected post-traumatic stress 
disorder were made effective from January 23, 2001, the date 
of receipt of the veteran's claim (for service connection).  
However, in a subsequent rating decision of November 2003, 
the veteran's previous 30 percent evaluation was increased to 
100 percent pursuant to the provisions of 38 C.F.R. § 4.29 
for the period from August 25 to November 1, 2003.  In a 
subsequent rating decision of December 2004, the veteran's 
30 percent evaluation was increased to 50 percent, effective 
once again from January 23, 2001, the date of receipt of the 
veteran's claim.  Finally, in a rating decision of January 
2007, the veteran's 50 percent evaluation was increased to 
70 percent, effective from March 17, 2005.  

At the time of a VA psychiatric examination in August 2001, 
it was noted that the veteran's medical records were 
available, and had been reviewed.  When questioned, the 
veteran noted that, following his return from Vietnam, he had 
experienced "a lot of thoughts of survival guilt."  However, 
over the years, the veteran's intrusive thoughts had 
diminished somewhat, as had his frequent nightmares.  When 
further questioned, the veteran described an ongoing marked 
startle response, as well as hypervigilance.  However, on 
mental status examination, there was no evidence of either 
hypervigilance or startle reaction.  The veteran was neat and 
clean in his appearance, and established good rapport with 
the examiner.  Noted at the time of examination was that the 
veteran showed no evidence of any thought disorder or brain 
organicity.  

In the opinion of the examiner, the veteran exhibited more 
acute symptoms of post-traumatic stress disorder upon 
entering civilian life, but had nonetheless been able to 
maintain employment through the years.  While the veteran had 
experienced more difficulty since getting a job with the 
United States Postal Service, he had nevertheless been able 
to maintain his employment.  According to the examiner, the 
veteran experienced major problems handling anger and dealing 
with people.  Moreover, he found it particularly difficult to 
engage in or sustain an intimate relationship.  In the 
opinion of the examiner, the veteran's increased feelings of 
vulnerability had led to more frustration and irritability.  
The pertinent diagnosis was moderate chronic post-traumatic 
stress disorder, with a Global Assessment of Functioning 
Score of 56.  

During the course of VA outpatient treatment in April 2003, 
it was noted that the veteran had experienced some lessening 
of his anger/anxiety/concentration difficulties.  Moreover, 
his sleep was somewhat improved.  On mental status 
examination, the veteran was alert and well-oriented, with an 
intact sensorium.  The veteran's speech displayed a regular 
rate, rhythm and content, and he denied auditory or visual 
hallucinations.  At the time of evaluation, the veteran's 
thought processes were logical and goal-directed, though with 
some perseveration.  His judgment was good, and his cognition 
was intact.  

During the course of VA outpatient treatment in 2004, the 
veteran indicated that his work-related issues had 
diminished, resulting in "less stress" in his life.  

On subsequent VA psychiatric examination in July 2004, it was 
noted that the veteran's mental health records were 
available, and had been reviewed.  Reportedly, the veteran 
was being seen by a psychiatry resident, and was currently 
taking only intermittent doses of medication at night to help 
him sleep and alleviate his nightmares.  Noted at the time of 
examination was that the veteran was working as a postal 
clerk for the United States Post Office, where he had been 
for 11 years.  

On mental status examination, the veteran's thought processes 
were linear and goal-directed, and his speech was 
nonpressured.  The veteran's affect was somewhat anxious, and 
he reported his mood as being "up and down."  According to 
the veteran, his sleep was poor, though his energy and 
appetite were normal.  The veteran's concentration was 
described as "okay at work," though he was easily thrown off 
by changes.  Short term memory was described as poor, and 
though the veteran had passive thoughts of death, he denied 
any suicidal or homicidal ideation.  Also denied were 
problems with either auditory or visual hallucinations, or 
paranoid ideation.  

When questioned, the veteran indicated that his nightmares 
were down to about one or two a week, though they had been 
more frequent in the past.  Regarding certain hyperarousal 
symptoms, the veteran suffered from hypervigilance and an 
increased startle reflex.  Cognitively, however, he was awake 
and alert, and well-oriented.  

Noted at the time of examination was that, while the veteran 
met the criteria for a post-traumatic stress disorder, he 
also apparently suffered from a depressive disorder.  
According to the examiner, the veteran's post-traumatic 
stress disorder was caused by his military service, while his 
depressive disorder was linked to his post-traumatic stress 
disorder.  In the opinion of the examiner, the veteran's 
symptomatology was moderate to severe, with a Global 
Assessment of Functioning Score of 50.  

In correspondence of March 17, 2005, two of the veteran's VA 
psychiatrists wrote that they had been treating the veteran 
for three years, during which time he had "progressed slowly" 
and "regressed quickly" depending on his concurrent 
stressors.  According to the veteran's psychiatrists, it had 
been "a very tenuous three years."  Reportedly, the veteran 
struggled on a daily basis to overcome the many obstacles 
related to his post-traumatic stress disorder.  Only the 
veteran's "incredibly powerful work ethic" had allowed him 
some relief from his post-traumatic stress disorder 
symptomatology.  

According to the veteran's psychiatrists, he had incredible 
difficulty getting along with his co-workers, and, in the 
past, had even gotten into trouble because of his 
reactivation and anger issues.  While the veteran would 
certainly benefit from medication such as an atypical anti-
psychotic, anti-depressant, or mood stabilizer, he had 
nonetheless preferred not to take any medication until very 
recently.  Currently, the veteran was taking Nortriptyline to 
treat not only his neuropathic pain, but also his mood 
symptomatology.  

According to the veteran's psychiatrists, the descriptors in 
his mental status examination were "only fleeting."  In fact, 
when looking at the bigger picture, descriptors such as 
"moderate agitation, angry, irritable, distress, constricted, 
dysthymic, tangential, increased rate and rhythm of speech, 
frequent flashbacks, and isolation" more appropriately 
described the veteran.  Ultimately, the veteran continued to 
work, but only with tremendous difficulty.  In fact, the 
veteran was not capable of establishing or maintaining a 
relationship, or maintaining a relationship with any family 
member.  The veteran reportedly often suffered lapses in 
judgment as a result of his post-traumatic stress disorder, 
and had wildly waxing/waning mood lability which spanned many 
months.  According to the veteran's psychiatrists, he 
basically functioned in a "fight or flight" state.  Moreover, 
he remained in a near-continuous panic, with depressive 
symptoms, including anger affecting his ability to function 
independently, appropriately, and effectively.  At times, the 
veteran even experienced difficulty controlling his impulses.  
In the opinion of his psychiatrists, the veteran experienced 
overwhelming difficulty adapting to stressful situations and 
circumstances, including work and worklike settings.  It was 
only with considerable difficulty and exhaustive energy that 
he was able to contain his angry impulses.  

At the time of a recent VA psychiatric examination in October 
2006, which examination involved a full review of the 
veteran's claims folder, it was noted that the veteran had 
not been hospitalized for his psychiatric symptomatology.  
However, he was currently involved in individual outpatient 
psychotherapy.  According to the veteran, he continued to 
work for the Postal Service, where he had been employed for 
the past 13 years.  On mental status examination, it was 
noted that the veteran was in no acute distress.  He was 
independent in all behaviors of personal hygiene, and in all 
the activities of daily living.  According to the examiner, 
the veteran was alert and well-oriented, with no deficit in 
either short or long-term memory.  Nor were there any signs 
of cognitive impairment.  In the opinion of the examiner, the 
veteran continued to experience symptoms of post-traumatic 
stress disorder which were "moderate in range," but 
"approaching being serious."  While he had been able to work, 
he did experience certain conflicts with his supervisor.  The 
veteran was described as isolated, with minimal social 
activities.  Once again, the veteran's depressive disorder 
was felt to be secondary to his post-traumatic stress 
disorder, ultimately resulting in serious emotional and 
social impairment.  The pertinent diagnoses were post-
traumatic stress disorder and depressive disorder, with a 
Global Assessment of Functioning Score of 51.  

The 50 percent evaluation in effect for service-connected 
post-traumatic stress disorder prior to March 17, 2005 
contemplates the presence of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

In order to warrant an increased, which is to say, 70 percent 
evaluation, there would need to be demonstrated the presence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or an inability to establish 
or maintain effective relationships.  

A 100 percent evaluation would require demonstrated evidence 
of total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for the names of one's close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2006).

As is clear from the above, prior to March 17, 2005, the 
veteran's psychiatric symptomatology was commensurate with no 
more than the 50 percent evaluation then in effect.  As 
noted, at the time of a VA psychiatric examination in July 
2004, the veteran's thought processes were linear and goal-
directed, and his speech was nonpressured.  While his affect 
was anxious and his sleep poor, his energy level was normal, 
as was his appetite.  While his short-term memory was poor, 
his concentration was described as "okay."  

Not until March 17, 2005, the date of the aforementioned 
statement from the veteran's treating psychiatrists, was 
there evidence of the near-continuous panic or depression or 
impaired impulse control requisite to the assignment of a 
70 percent evaluation.  Moreover, not until that time was it 
noted that the veteran was suffering from an overwhelming 
difficulty adapting to stressful situations and 
circumstances, including both work and worklike settings.  

Regarding the veteran's potential entitlement to an 
evaluation in excess of 70 percent for his post-traumatic 
stress disorder, the Board notes that, at no time has the 
veteran been shown to suffer from any gross impairment in 
thought processes or communication.  Nor has there ever been 
any evidence of persistent delusions or hallucinations.  To 
date, there exists no evidence that the veteran suffers from 
an inability to perform the activities of daily living, or 
disorientation to time and place.  Significantly, the veteran 
continues to work in his position as a clerk with the United 
States Postal Service, a job he has held for many years.

Based on the aforementioned, the Board is of the opinion that 
the 50 percent evaluation in effect for post-traumatic stress 
disorder prior to March 17, 2005 was appropriate.  The Board 
is similarly of the opinion that the 70 percent evaluation 
currently in effect for that disability is likewise 
appropriate, and that a 100 percent evaluation is not 
warranted.  Under the circumstances, the veteran's claims for 
increase must be denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of May 2001, November 
2001, June 2004, and March 2006, the RO provided notice to 
the veteran regarding what information 


and evidence was needed to substantiate his claims for 
service connection and an increased rating, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private outpatient treatment records and examination reports, 
as well as a statement from the veteran's treating VA 
psychiatrist.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

Service connection for bilateral hearing loss is granted.  

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder prior to March 17, 2005 is denied.

A current evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


